Citation Nr: 1420039	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a right knee condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a left knee condition, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a right leg condition, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a left leg condition, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for right hand joint pain, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for left hand joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and from October 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and from a February 2007 rating decision from the RO in Winston-Salem, North Carolina.

The July 2004 rating decision denied claims of entitlement to service connection for joint pain in the bilateral hands.  

The February 2007 rating decision continued the denial of the bilateral hand disability claims and denied service connection for IBS and fibromyalgia.  It also noted that the remaining issues that are currently on appeal had been subject to prior, final denials and that new and material evidence had not been received to reopen these claims and consider them on the merits.  

The Veteran filed a notice of disagreement with these denials in March 2007.  He was issued a statement of the case in February 2008.  He submitted a VA Form 9 to perfect these appeals in March 2008. 

In March 2012, the Board found new and material evidence had been received to reopen each of the previously-denied claims.  The Board remanded all of the issues on appeal for further development.  These claims have been returned to the Board for further appellate review. 

The March 2012 Board remand had also reopened and remanded a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  That claim was granted in a November 2012 rating decision and is no longer on appeal.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue(s) of entitlement to service connection for headaches, a stomach condition, a right knee condition, a left knee condition, a right leg condition, a left leg condition, right hand joint pain, and left hand joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran is currently diagnosed with fibromyalgia which has been present for at least six months and has manifested to a compensable degree during the presumptive period.

3.  The Veteran is currently diagnosed with IBS which has been present for at least six months and has manifested to a compensable degree during the presumptive period.

4.  The Veteran's sleep disturbance has been evaluated as a symptom of his service-connected PTSD; a separate and distinct disability manifested by difficulty sleeping has not been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision as it relates to the issues of entitlement to service connection for fibromyalgia and IBS, any error by VA in complying with the requirements of VCAA is moot.

The Board also finds that the notification requirements of VCAA have been satisfied in this case with respect to the sleep disorder claim.  In this regard, the Board notes an evidentiary development letters dated in March 2005 and January 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim, to include as due to an undiagnosed illness.  These letters were sent prior to the initial adjudication of the Veteran's claim in February 2007.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.

The Board notes that the Veteran has not been provided with a VA examination for the claim of entitlement to service connection for a sleep disorder, but that the Veteran's sleep difficulties were addressed during his PTSD examination.  As will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to an absence of evidence or allegation of a current sleep disorder other than that which is already considered to be part of his service-connected PTSD.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records including his DD Form 214.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Accordingly, under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117 , 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid under 38 C.F.R. § 3.317 (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A.  Fibromyalgia and IBS

The Veteran has claimed entitlement to service connection for fibromyalgia and IBS, both of which are listed as "medically unexplained chronic multisymptom illnesses."  The Veteran underwent VA examination in July 2012 to confirm the diagnoses of both of these disabilities that are contained in the VA medical records.  

The resulting July 2012 VA examination reports diagnose fibromyalgia and IBS based on review of the claims file and interview and examination of the Veteran, and indicate that these disabilities have been present for at least six months.  

With respect to the fibromyalgia claim, the Board notes that the claims file contains a December 2004 VA medical record reflecting that the Veteran was evaluated at the rheumatology clinic in August 2004.  An impression of fibromyalgia was noted that that time, "although labs were requested to evaluate for rheumatic or systemic disease that might cause diffuse pain.  The patient did not have these tests."  The record reflects that no such diagnostic testing was subsequently performed, including during the July 2012 VA examination.  The Board has considered whether it is necessary to remand the fibromyalgia claim in order to schedule such testing.  Review of the remaining evidence of record, however, reveals no indication of a rheumatic or systemic disease to which diffuse pain has been attributed.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran find that the Veteran has a diagnosis of fibromyalgia that satisfies the requirements of 38 C.F.R. § 3.317.  The Board additionally finds that the July 2012 VA examination's IBS diagnosis satisfies 38 C.F.R. § 3.317.  

While the Board will not be assigning disability ratings, it finds that the Veteran's fibromyalgia has manifested to a degree of at least 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013), and that his IBS has manifested to a degree of at least 10 percent under applicable rating criteria of 38 C.F.R. § 4.114 (2013).

In short, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is (1) a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from the medically unexplained chronic multisymptom illnesses of fibromyalgia and IBS; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

Therefore, entitlement to service connection for fibromyalgia and IBS is warranted.

B.  Sleep Disorder

The Veteran has also claimed entitlement to service connection for a sleep disorder.  With respect to this claim, the Board notes that the Veteran's difficulty sleeping has already been rated as a symptom of his service-connected PTSD.  The June 2012 PTSD VA examination report describes the Veteran's sleep impairment as follows:

He reports often feeling fatigued when working in his current position because of the sleep disruption he experiences associated with his Post-Traumatic Stress Disorder.  The Veteran noted that because of the fatigue he experiences he takes longer to complete tasks at work than he otherwise would if he did not have this symptom of Post-Traumatic Stress Disorder.

In diagnosing the Veteran with PTSD, the June 2012 VA examiner noted that the Veteran's "[d]ifficulty falling and staying asleep" helped satisfy Criterion D of the PTSD diagnostic criteria.  The examiner also checked "[c]hronic sleep impairment" as a symptom that applies to the Veteran's PTSD diagnosis. 

The November 2012 rating decision that grants service connection for PTSD notes the Veteran's poor sleep, daytime fatigue, and nightmares, and expressly notes that it was assigning an initial 30 percent rating and a subsequent 70 percent rating based in part on chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

There is no medical evidence of a sleep disability distinct from the service-connected PTSD, such as sleep apnea, that is manifested by nightmares, sleep impairment, and/or daytime fatigue.  Furthermore, even though the Veteran has claimed entitlement to service connection for sleep problems as due to an undiagnosed illness, such claim cannot be granted in light of the fact that this symptom has already been attributed to a known diagnosis of PTSD.  Applicable regulations provide that the compensation of a single symptom, or set of symptoms, under multiple diagnostic codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, even assuming that the Veteran is correct in that he experiences sleep difficulty due to PTSD, and acknowledging that the medical evidence in fact supports that he has nightmares, insomnia, and daytime fatigue as manifestations of his PTSD, service connection for a distinct sleep disorder is denied.


ORDER

Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness, is granted.

Entitlement to service connection for IBS, to include as due to an undiagnosed illness, is granted.

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, is denied.



REMAND

The Veteran has also claimed entitlement to service connection for headaches, a stomach condition, a right knee condition, a left knee condition, a right leg condition, a left leg condition, right hand joint pain, and left hand joint pain, to include as due to an undiagnosed illness.  As discussed above, service connection has been granted for fibromyalgia and IBS.  It is unclear which, if any, of the issues being remanded herein are manifestations of fibromyalgia or IBS, and which are distinct disabilities or symptoms of undiagnosed illness.  The Board therefore finds it necessary to remand the remaining issues for new VA examinations and etiology opinions that address whether any of the claimed conditions are due to an undiagnosed illness or are manifestations of the service-connected fibromyalgia and IBS.  

While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  In addition, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disabilities at issue.  After securing any necessary releases, the AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  The Veteran should be scheduled for an appropriate VA examination (or examinations) to determine the nature and etiology of his complaints of (a) headaches, (b) a stomach condition, (c) a right knee condition, (d) a left knee condition, (e) a right leg condition, (f) a left leg condition, (g) right hand joint pain, and (h) left hand joint pain.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

With respect to each of the above complaints, the examiner should respond to the following:

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms of any of the above noted complaints.  

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to known clinical diagnoses, to include fibromyalgia and IBS.  

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis other than fibromyalgia and IBS, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (50% probability or higher) related to the Veteran's military service. 

(d)  If the examiner finds that there is no evidence of any claimed signs and symptoms, the examiner should so state. 

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A rationale should be furnished for all opinions.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


